Citation Nr: 0903290	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to July 1968, including service in the Republic of 
Vietnam.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran had also initiated appeals seeking service 
connection for hypertension and peripheral neuropathy and an 
increased rating for coronary artery disease.  In his June 
2006 substantive appeal on VA Form 9, he limited his appeals 
to the claims seeking service connection; in an August 2006 
letter he withdrew his appeal in the matters of service 
connection for hypertension and peripheral neuropathy.   


FINDINGS OF FACT

1.  The veteran's skin cancer, basal cell carcinoma, is not a 
listed disease associated with exposure to certain herbicide 
agents in Vietnam.

2.  The veteran's skin cancer (basal cell carcinoma) was not 
manifested in service or within one year thereafter, and is 
not shown to be related to his service.


CONCLUSION OF LAW

Service connection for the veteran's skin cancer (basal cell 
carcinoma), including as due to Agent Orange exposure, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A December 2005 letter, advised the veteran of what evidence 
and information was necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although complete VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  He has not alleged that notice was 
less than adequate.  The veteran is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.  Specifically, the veteran did not receive timely 
notice regarding disability ratings or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  As 
this decision denies service connection, neither the rating 
of a disability nor the effective date of an award is a 
matter for consideration, and he is not prejudiced by such 
notice timing defect.  

The veteran's service treatment records (STRs) and his 
pertinent postservice treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  In December 2007 correspondence he indicated 
that he had no further evidence to submit.  He was not 
afforded a VA examination as to this specific claim; however, 
the Board finds that a VA examination is not necessary.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  
This regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Court noted that the third prong 
of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.

The above-listed factors as to when a VA examination is 
necessary are not shown, and even the "low threshold" 
standard is not met.  There is no postservice evidence of 
basal cell carcinoma until nearly 10 years after service, and 
no competent evidence suggesting there might be a nexus 
between the such skin cancer and the veteran's service 
(including as due to Agent Orange exposure therein).  Under 
these circumstances, an examination for a medical nexus 
opinion is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

For certain chronic diseases (including malignant tumors), a 
presumption of service connection arises if such disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for malignant tumors is one year.  38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be established 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for diseases not enumerated by the regulation.  
See 68 Fed. Reg. 27630-27641 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

It is not in dispute that the veteran served in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to Agent Orange therein.  However, skin cancer (basal cell 
carcinoma), is not listed in 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.  To establish service connection in this circumstance, 
the veteran must show affirmatively that his skin cancer is 
related to his active service.

The veteran's STRs contain no mention of findings, diagnosis, 
or treatment for basal cell carcinoma.  Postservice records 
(to include private and VA dated from 1976 to 2008) show the 
earliest diagnosis and treatment for basal cell carcinoma was 
in April 1978.  As there was no evidence of basal cell 
carcinoma in service, and no medical evidence of such 
disability prior to 1978, service connection for basal cell 
carcinoma on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for malignant tumors 
under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that suggests the 
veteran's basal cell carcinoma might be related to his 
service, to include as due to Agent Orange exposure therein.  
His own allegation to that effect is not competent evidence, 
because he is a layperson, and where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran has not submitted (or 
identified for VA to secure) any medical evidence that 
supports his allegation.  Notably, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought (here nearly 10 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

Without any competent evidence that the veteran's skin cancer 
(basal cell carcinoma) might be related to his service, the 
preponderance of the evidence is against his claim.  
Accordingly, service connection for skin cancer must be 
denied.


ORDER

Service connection for skin cancer, to include as due to 
Agent Orange exposure, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


